
Exhibit 10.0




NEITHER THE ISSUANCE NOR SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES  ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOT WITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.


Principal Amount: $87,707.25 
Issue Date: June 7, 2018





REPLACEMENT CONVERTIBLE PROMISSORY NOTE


FOR VALUE RECEIVED, ABCO ENERGY, INC., a Nevada corporation (hereinafter called
the " Borrower"), hereby promises to pay to the order of L2 CAPITAL, LLC, a
Kansas limited liability company, or registered assigns (the "Holder'") the
principal  sum  of  $87,707.25 (the " Principal Amount" ), together with
interest at the rate of seven percent (7%) per annum, at maturity or upon
acceleration or otherwise. as set forth herein (the  ''Note") (with  the
understanding that the initial six months of such interest shall be
guaranteed).  This Note is being issued by the Borrower to the Holder to
evidence the assignment by Blackbridge Capital Growth Fund LLC (the "Seller") of
$87,707.25 owed under that certain promissory note issued by the Borrower to the
Seller on or around November 2, 2016, in the original principal amount of $
100,000.00, which was assigned to the Holder on or around the Issue Date. The
maturity date shall be six (6) months from the Issue Date (the “Maturity Date"
), and is the date upon which the principal sum, as well as any accrued and
unpaid interest and other fees, shall be due and payable. This Note may not be
repaid in whole or in part except as otherwise explicitly set forth herein. Any
amount of principal or interest on this Note, which is not paid by the Maturity
Date, shall bear interest at the rate of the lesser of (i) twenty four percent
(24%) per annum or (ii) the maximum amount allowed by law, from the due date
thereof until the same is paid ("Default Interest"), interest shall commence
accruing on the date that the Note is fully paid and shall be computed on the
basis of a 365-day year and the actual number of days elapsed. All payments due
hereunder (to the extent not converted into the Borrower' s common stock (the
"Common Stock") in accordance with the terms hereof) shall be made in lawful
money of the United States of America. All payments shall be made at such
1

--------------------------------------------------------------------------------



address as the Holder shall hereafter give to the Borrower by written notice
made in accordance with the provisions of this Note. Whenever any amount
expressed to be due by the terms of this Note is due on any day which is not a
business day, the same shall instead be due on the next succeeding day which is
a business day and, in the case of any interest payment date which is not the
date on which this Note is paid in full, the extension of  the due date thereof
shall  not  be taken into account for purposes of determining the amount of
interest due on such date. As used in this Note, the term "business day" shall
mean any day other than a Saturday, Sunday or a day on which commercial banks in
the city of New York, New York are authorized or required by law or executive
order to remain closed.


This Note is free from all taxes, liens, claims and encumbrances with respect to
the issue thereof and shall not be subject to preemptive rights or other similar
rights of shareholders of the Borrower and will not impose personal liability
upon the holder thereof.
 
The following additional terms shall also apply to this Note:


ARTICLE I. CONVERSION RIGHTS


1.1           Conversion Right. The Holder shall have the right at any  time on
or after the Issue Date, to convert all or any part of the outstanding and
unpaid principal amount and accrued and unpaid interest of this Note into fully
paid and non-assessable shares of Common Stock, as such Common Stock exists on
the Issue Date, or  any shares of capital stock or other securities of the
Borrower into which such Common Stock shall hereafter be changed or
reclassified  at the conversion  price (the "Conversion  Price") determined as 
provided  herein (a " Conversion") ; provided, however, that in no event shall
the Holder be entitled to convert any portion of this Note in excess of that
portion of this Note upon conversion of which the sum of (1) the number of
shares of Common Stock beneficially owned by the Holder and its affiliates
(other than shares of Common Stock which may be deemed beneficially owned
through the ownership of the unconverted portion of the Notes or the unexercised
or unconverted portion of any other security of the Borrower subject to a
limitation on conversion or exercise analogous to the limitations contained
herein) and (2) the number of shares of Common Stock issuable upon the
conversion of the portion of this Note with respect to which the determination
of this proviso is being made , would result in beneficial ownership by the
Holder and its affiliates of more than 9.99% of the outstanding shares of Common
Stock. For purposes of the proviso to the immediately preceding sentence,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act" ), and
Regulations 13 D-G thereunder , except as otherwise provided in clause (1) of
such provision The number of shares of Common Stock to be issued upon each
conversion of this Note shall be determined by dividing the Conversion Amount
(as defined below) by the applicable Conversion Price then in effect on the date
specified in the notice of conversion, in the form attached hereto as Exhibit A
(the "Notice of Conversion "), delivered to the Borrower by the Holder in
accordance with Section 1.4 below; provided that the Notice of Conversion is
submitted by facsimile or e-mail (or by other means resulting in, or reasonably
expected to result in, notice) to the Borrower before 6:00 p.m., New York, New
York time on such conversion date (the "Conversion Date"). The term "Conversion
Amount" means. with respect to any conversion of
2

--------------------------------------------------------------------------------



this Note, the sum of (1) the principal amount of this Note to be converted in
such conversion plus (2) at the Holder's option, accrued and unpaid interest. if
any, on such principal amount at the interest rates provided in this Note to the
Conversion Date, plus (3) at the Holder's option, Default Interest, if any, on
the amounts referred to in the immediately preceding clauses (1) and/or (2) plus
(4) at the Holder' s option, any amounts owed to the Holder pursuant to
Sections 1.3(g).


1.2           Conversion Price.


(a)           Calculation of Conversion Price. The Conversion Price per share
shall be the Variable Conversion Price (as defined herein) (subject to
adjustment as further described herein). The "Variable Conversion Price" shall
mean 57.5% multiplied by the Market Price (as defined herein) (representing a
discount rate of 42.5%).  "Market Price "  means the lowest Trading Price (as
defined below) for the Common Stock during the fifteen (15) Trading Day period
ending on the last complete Trading Day prior to the Conversion  Date. ·'Trading
Price" or "Trading Prices" means, for any security as of any date, the lowest
traded price on the Over-the-Counter Pink Marketplace, OTCQB, or applicable
trading market (the “Trading Market") as reported by a reliable reporting
service ("Reporting Service") designated by the Holder (i.e. www.Nasdaq.com) or,
if the Trading Market is not the  principal trading market for such security, on
the principal securities exchange or trading  market where such security is
listed or traded or, if the lowest intraday trading price of such security is
not available in any of the foregoing manners , the lowest intraday price of any
market makers for  such  security  that  are quoted on the OTC Markets. If the
Conversion Price on the date in which  the Holder actually receives the
Conversion Shares (each a "Share  De liver y Date'') is less than the Conversion
Price in the respective Notice of Conversion, then the Conversion Price in the
respective Notice  of Conversion shall be retroactively adjusted downward to
equal the Conversion Price on the Share Delivery Date. lf the Trading Price
cannot be calculated for such security on such date in the manner provided
above, the Trading  Price shall  be the fair market  value as  mutually
determined by the Borrower and the holders of a majority in interest of the
Notes being converted  for which the calculation of the Trading Price is
required in order to determine the Conversion  Price  of such Notes. "Trading
Day" shall mean any day on which the Common Stock is tradable for  any period on
the Trading Market, or on the principal  securities exchange or other
securities  market on which the Common Stock is then being traded. Each time an
Event of Default (as defined herein) occurs while this Note is outstanding, an
additional discount of five percent (5%) shall be factored into the Conversion
Price. All expenses incurred by Holder, for the issuance and clearing of the
Common Stock into which this Note is convertible into, shall immediately and
automatically be added to the balance of the Note at such time as the expenses
are incurred  by Holder.


Each time. while this Note is outstanding, the Borrower enters into any
transaction or arrangement structured in accordance with, based upon, or related
or pursuant to, in whole or in part, either Section 3(a)(9) of the Securities
Act (a “Section 3(a)(9 ) Transaction") (including but not limited to the
issuance of new promissory notes or of a replacement promissory note), or
Section 3(a)(10) Transaction (as defined herein), in which any 3rd party has the
right to convert monies owed to that 3rd party (or receive shares pursuant to a
settlement or otherwise) at a
3

--------------------------------------------------------------------------------



discount to market greater than the Variable Conversion Price in effect at that
time (prior to all other applicable adjustments in the Note), then the
Conversion Price may be adjusted at the option of the Holder to such greater
discount  percentage (prior to all applicable adjustments in this Note) until
this Note is no longer outstanding. Each time, while this Note is outstanding,
the Borrower enters into a Section 3(a)(9) Transaction (including but not
limited to the issuance of new promissory notes or of a replacement promissory
note), or Section 3(a)(10) Transaction, in which any 3rd party has a look back
period greater than the look back period in effect under the Note at that time,
then the Holder ' s  look  back period may be adjusted at the option of the
Holder to such greater number of days until this Note is no longer outstanding.
The Borrower shall give written notice to the Holder, with the adjusted
Conversion Price and/or adjusted look back period (each adjustment that is
applicable due to the triggering event), within one (1) business day of an event
that requires any adjustment described in the two immediately preceding
sentences , and the Holder shall have the sole discretion in determining whether
to utilize the adjusted term pursuant to this section. So long as this Note is
outstanding, if any security of the Borrower contains any term more favorable to
the holder of such security or with a term in favor of the holder of such
security that was not similarly provided  to  the Holder in this Note, then the
Borrower shall notify the Holder of such additional or more favorable term and
such term, at Holder's option , shall become a part of the transaction documents
with the Holder.


If at any time the Conversion Price as determined hereunder for any conversion
would be less than the par value of the Common Stock, then at the sole
discretion of the Holder,  the Conversion Price hereunder may equal such par
value for such conversion and the Conversion Amount for such conversion may be
increased (at the option of the Holder) to include Additional Principal (without
a reduction in the amount owed under the Note), where "Additional
Principal” means such additional amount to be added to the Conversion Amount to
the extent necessary to cause the number of conversion shares issuable upon such
conversion to equal the same number of conversion shares as would have been
issued had the Conversion Price not been adjusted by the Holder to the par value
price.
 
If, at any time when the Note is issued and outstanding, the Borrower issues or
sells, or is deemed to have issued or sold, any shares of Common Stock for a
consideration per share less than the Conversion Price in effect on the date of
such issuance (or deemed issuance) of  such shares of Common Stock (a "Dilutive
Issuance"), then the Holder shall have the right, in Holder's sole discretion on
each conversion after such Dilutive Issuance, to utilize the price per share of
the Dilutive Issuance as the Conversion Price for such conversion.
 
(b)           Authorized Shares. The Borrower covenants that during the period
the conversion right exists, the Borrower will reserve from its authorized and
unissued Common Stock a sufficient number of shares, free from preemptive
rights, to provide for the issuance of Common Stock upon the full conversion of
this Note. The Borrower is required at all times to have authorized and reserved
three times the number of shares that is actually issuable upon full conversion
of the Note (based on the Conversion Price of the Notes in effect from time to
time)(the " Reserved Amount "). The Reserved Amount shall be increased from time
to time in accordance with the Borrower's obligations hereunder. The Borrower
represents that upon issuance, such shares will be duly and validly issued,
fully paid and non- assessable. In addition,
4

--------------------------------------------------------------------------------



if the Borrower shall issue any securities or make any change to its capital
structure which would change the number of shares of Common Stock into which the
Notes shall be convertible at the then current Conversion Price , the Borrower
shall at the same time make proper provision so that thereafter there shall be a
sufficient number of shares of Common Stock authorized and reserved, free from
preemptive rights, for conversion of the outstanding Notes. The Borrower (i)
acknowledges that it has irrevocably instructed its transfer agent to issue
certificates for the Common Stock issuable upon conversion of this Note, and
agrees that its issuance of this Note shall constitute full authority to its
officers and agents who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for shares of
Common Stock in accordance with the terms and conditions of this Note.


If, at any time the Borrower does not maintain the Reserved Amount it will be
considered an Event of Default under Section 3.2 of the Note.


1.3           Method of Conversion.


(a)           Mechanics of Conversion. Subject to Section 1.1, this Note may be
converted by the Holder in whole or in part at any time on or after the issue
Date, by submitting to the Borrower a Notice of Conversion (by facsimile, e-mail
or other  reasonable means of communication dispatched on the Conversion Date
prior to 6:00 p.m., New York, New York time) and (B) subject to Section 1.4(b),
surrendering this Note at the principal office of the Borrower.
 
(b)           Surrender of Note Upon Conversion. Notwithstanding anything to the
contrary set forth herein, upon conversion of this Note in accordance with the
terms hereof , the Holder shall not be required to physically surrender this
Note to the Borrower unless the entire unpaid principal amount of this Note is
so converted . The Holder and the Borrower shall maintain records showing the
principal amount so converted and the dates of such conversions or shall use
such other method, reasonably satisfactory to the Holder and the Borrower. so as
not to require physical surrender of this Note upon each such conversion. In the
event of any dispute or discrepancy, such records of the Borrower shall, prima
facie, be controlling and determinative in the absence of manifest error.
Notwithstanding the foregoing, if any portion of this Note is converted as
aforesaid, the Holder may not transfer this Note unless the Holder first
physically surrenders this Note to the Borrower, whereupon the Borrower will
forthwith issue and deliver upon the order of the Holder a new Note of like
tenor, registered as the Holder (upon payment by the Holder of any applicable
transfer taxes) may request, representing in the aggregate the remaining unpaid
principal amount of this Note. The Holder and any assignee , by acceptance of
this Note, acknowledge and agree that, by reason of the provisions of this
paragraph, following conversion of a portion of this Note, the unpaid and
unconverted principal amount of this Note represented by this Note may be less
than the amount stated on the face hereof.
 
(c)           Payment of Taxes. The Borrower shall not be required to pay any
tax which may be payable in respect of any transfer involved in the issue and
delivery of shares of Common Stock or other securities or property on conversion
of this Note in a name other than that of the Holder (or in street name), and
the Borrower shall not be required to issue or deliver
5

--------------------------------------------------------------------------------



any such shares or other securities or property unless and until the person or
persons (other than the Holder or the custodian in whose street name such shares
are to be held for the Holder's account) requesting the issuance thereof shall
have paid to the Borrower the amount of any such tax or shall have established
to the satisfaction of the Borrower that such tax has been paid.


(d)           Delivery of Common Stock Upon Conversion. Upon receipt by the
Borrower from the Holder of a facsimile transmission or e-mail (or other
reasonable means of communication) of a Notice of Conversion meeting the
requirements for conversion as provided in this Section 1.4, the Borrower shall
issue and deliver or cause to be issued and delivered to or upon the order of
the Holder certificates for the Common Stock issuable upon such conversion
within three (3) business days after such receipt (the "Deadline”) (and, solely
in the case of conversion of the entire unpaid principal amount hereof,
surrender of this Note) in accordance with the terms hereof.
 
(e)           Obligation of Borrower to Deliver Common Stock.  Upon receipt by
the Borrower of a Notice of Conversion, the Holder shall be deemed to be the
holder of record of the Common Stock issuable upon such conversion, the
outstanding principal amount and the amount of accrued and unpaid interest on
this Note shall be reduced to reflect such conversion, and, unless the Borrower
defaults on its obligations under this Article I, all rights with respect to the
portion of this Note being so converted shall  forthwith terminate  except the
right to receive the Common Stock or other  securities, cash or other assets, as
herein provided, on such conversion. If the Holder shall have given a Notice of
Conversion as provided herein , the Borrower’s obligation to issue and deliver
the certificates for Common Stock shall be absolute and unconditional,
irrespective of the absence of  any action by the Holder to enforce the same,
any waiver or consent with  respect  to  any  provision  thereof, the recovery
of any judgment against any person or any action to enforce the same, any
failure or delay in the enforcement of any other obligation of the Borrower to
the holder of record, or any setoff, counterclaim, recoupment, limitation or
termination, or any breach or alleged breach by the Holder of any obligation to
the Borrower. and irrespective of any other circumstance which might otherwise
limit such obligation of the Borrower to the Holder in connection with such
conversion. The Conversion Date specified in the Notice of Conversion shall be
the Conversion Date so long as the Notice of Conversion is received by the
Borrower before 6:00 p.m., New York, New York time, on such date.
 
(f)           Delivery of Common Stock by Electronic Transfer.  In lieu of
delivering physical certificates representing the Common Stock issuable upon
conversion, provided the Borrower is participating in the Depository Trust
Company (" OTC") Fast Automated Securities Transfer ("FAST") program, upon
request of the Holder and its compliance with the provisions contained in
Section 1.1 and in this Section 1.4, the Borrower shall use its best efforts to
cause its transfer agent to electronically transmit the Common Stock issuable
upon conversion to the Holder by crediting the account of Holder's Prime Broker
with DTC through its Deposit Withdrawal Agent Commission ("DWAC") system.
 
(g)           Failure to Deliver Common Stock Prior to Deadline. Without in any
way limiting the Holder' s right to pursue other remedies, including actual
damages and/or
6

--------------------------------------------------------------------------------



equitable relief, the parties agree that if delivery of the Common Stock
issuable upon conversion of this Note is not delivered by the Deadline the
Borrower shall  pay to the Holder $1,000  per day in cash, for each day beyond
the Deadline that the Borrower fails to deliver such Common Stock (unless such
failure results from war, acts of terrorism, an epidemic. or natural disaster).
Such cash amount shall be paid to Holder by the fifth day of the month following
the month in which it has accrued or, at the option of the Holder (by written
notice to the Borrower by the first day of the month following the month in
which it has accrued), shall be added to the principal amount of this Note, in
which event interest shall accrue thereon in accordance with the terms of this
Note and such additional principal amount shall be convertible into Common Stock
in accordance with the terms of this Note. The Borrower agrees that the right to
convert  is a  valuable right to the Holder. The damages resulting from a
failure, attempt to frustrate , interference with such conversion right are
difficult if not impossible to qualify. Accordingly the parties acknowledge that
the liquidated damages provision contained in this Section 1.3(g ) are
justified.
 
1.4           Concerning the Shares. The shares of Common Stock issuable upon
conversion of this Note may not be sold or transferred unless (i) such shares
are sold pursuant to an effective registration statement under the Act or (ii)
the Borrower or its transfer agent shall have been furnished with an opinion of
counsel (which opinion shall be in form, substance and scope customary for
opinions of counsel in comparable transactions) to the effect that the shares to
be sold or transferred may be sold or transferred pursuant to  an exemption from
such registration or ( iii) such shares are sold or transferred pursuant to Rule
144 under the Act (or a successor rule) (" Rule 144") or (iv) such shares are
transferred to an “affiliate'' (as defined in Rule 144) of the Borrower who
agrees to sell or otherwise transfer the shares only in accordance with this
Section 1.5 and who is an Accredited Investor. Except as otherwise provided (and
subject to the removal provisions set forth below), until such time as the
shares of Common Stock issuable upon conversion of this Note have been 
registered  under the Act or otherwise may be sold pursuant to Rule 144 without
any restriction as to the number of securities as of a particular date that can
then be immediately sold, each certificate for shares of Common Stock issuable
upon conversion of this Note that has not been so included in an effective
registration statement or that has not been sold pursuant to an effective
registration statement or an exemption that permits removal of the legend, shall
bear a legend substantially in the following form, as appropriate:


"NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT O F 1933 , AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
7

--------------------------------------------------------------------------------



NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES."


The legend set forth above shall be removed and the Borrower shall issue to the
Holder a new certificate therefore free of any transfer legend if (i) the
Borrower or its transfer agent shall have received an opinion of counsel, in
form, substance and scope customary for opinions of counsel in comparable
transactions, to the effect that a public sale or transfer of such Common Stock
may be made without registration under the Act, which opinion shall be accepted
by the Borrower so that the sale or transfer is effected or (ii) in the case of
the Common Stock issuable upon conversion of this Note, such security is
registered for sale by the Holder under an effective registration statement
filed under the Act or otherwise may be sold pursuant  to Rule 144 without any
restriction as to the number of securities as of a particular date that can then
be immediately sold. In the event that the Borrower does not accept the opinion 
of  counsel provided by the Holder with respect to the transfer of Securities
pursuant to an exemption from registration, such as Rule 144 or Regulation S, at
the Deadline, it will be considered an Event of Default pursuant to Section 3.2
of the Note, provided that there is a reasonable basis for such opinion.
 
1.5           [Intentionally Omitted].
 
1.6           Status as Shareholder.  Upon submission of a Notice of Conversion
by a Holder, (i) the shares covered thereby (other than the shares, if any,
which cannot be issued because their issuance would exceed such Holder' s
allocated portion of the Reserved Amount or Maximum Share Amount) shall be
deemed converted into shares of Common Stock and (ii) the Holder's right s as a
Holder of such converted portion of this Note shall cease and terminate,
excepting only the right to receive certificates for such shares of Common Stock
and to any remedies provided herein or otherwise available at law or in equity
to such Holder because of a failure by the Borrower to comply with the terms of
this Note. Notwithstanding the foregoing, if a Holder has not received
certificates for all shares of Common Stock prior to the tenth (10th) business
day after the expiration of the Deadline with respect to a conversion of any
portion of this Note for any reason, then (unless the Holder otherwise elects to
retain its status as a holder of Common Stock by so notifying the Borrower) the
Holder shall regain the rights of a Holder of this Note with respect to such 
unconverted portions of this Note and the Borrower shall, as soon as
practicable, return such unconverted Note to the Holder or, if the Note has not
been surrendered, adjust its records to reflect that such portion of this Note
has not been converted. In all cases, the Holder shall retain all of its rights
and remedies (including, without limitation, (i) the right to receive Conversion
Default Payments pursuant to Section 1.3 to the extent required thereby for such
Conversion Default and any subsequent Conversion Default and (ii) the right to
have the Conversion Price with respect to subsequent conversions determined in
accordance with Section 1.3) for the Borrower’s failure to convert this Note.


ARTICLE II. CERTAIN COVENANTS
8

--------------------------------------------------------------------------------



2.1           Distributions on Capital Stock. So long as the Borrower shall have
any obligation under this Note, the Borrower shall not without the Holder's
written consent (a) pay, declare or set apart for such payment, any dividend or
other distribution (whether in cash, property or other securities) on shares of
capital stock other than dividends on shares of Common Stock solely in the form
of additional shares of Common Stock or (b) directly or indirectly or through
any subsidiary make any other payment or distribution in respect of its capital
stock except for distributions pursuant to any shareholders' rights plan which
is approved by a majority of the Borrower's disinterested directors.
 
2.2           Restriction on Stock Repurchases. So long as the Borrower shall
have any obligation under this Note, the Borrower shall not without the Holder '
s written consent redeem, repurchase or otherwise acquire (whether for cash or
in exchange for property or other securities or otherwise) in any one
transaction or series of related transactions any shares of capital stock of the
Borrower or any warrants, rights or options to purchase or acquire any such
shares.
 
ARTICLE III. EVENTS OF DEFAULT
 
The occurrence of each of the following events of default shall each be an
"Event of Default", with no right to notice or cue the right to cure except as
specifically stated:
 
3.1           Failure to Pay Principal or interest. The Borrower fails to pay
the principal hereof or interest thereon when due on this Note, whether at the
Maturity Date, upon acceleration, or otherwise.
 
3.2           Conversion and the Shares. The Borrower fails to reserve a
sufficient amount of shares of common stock as required under the terms of this
Note (including Section 1.3 of this Note), fails to issue shares of Common Stock
to the Holder (or announces or threatens in writing that it will not honor its
obligation to do so) upon exercise by the Holder of the conversion rights of the
Holder in accordance with the terms of this Note, fails to transfer or cause its
transfer agent to transfer (issue) (electronically or in certificated form)
shares of Common Stock issued to the Holder upon conversion of or otherwise
pursuant  to this Note as and when required by this Note, the Borrower directs
its transfer agent not to transfer or delays, impairs, and/or hinders its
transfer agent in transferring (or issuing) (electronically or in certificated
form) shares of Common Stock to be issued to the Holder upon conversion of or
otherwise pursuant to this Note as and when required by this Note, or fails to
remove (or directs its transfer agent not to remove or impairs, delays, and/or
hinders its transfer agent from removing) any restrictive legend (or to withdraw
any stop transfer instructions in respect thereof) on any shares of Common Stock
issued to the Holder upon conversion of or otherwise  pursuant to this Note as
and when required by this Note (or makes any written announcement, statement or
threat that it does not intend to honor the obligations described in this
paragraph) and any such failure shall continue uncured (or any written
announcement, statement or threat not to honor its obligations shall not be
rescinded in writing) for two (2) business days after the  Holder shall have
delivered a Notice of Conversion. It is an obligation of the  Borrower to remain
current  in its obligations to its transfer agent. It shall be an event of
default of this Note, if a conversion of this Note is delayed, hindered or
frustrated due to a balance owed by the Borrower to its transfer
9

--------------------------------------------------------------------------------



agent. If at the option of the Holder, the Holder advances any funds to the
Borrower' s transfer agent in order to process a conversion. such advanced funds
shall be paid by the Borrower to the Holder within five (5) business days,
either in cash or as an addition to the balance of the Note, and such choice of
payment method is at the discretion of the Borrower.
 
3.3           Breach of Covenants. The Borrower breaches any material covenant
or other material term or condition contained in this Note and any collateral
documents and such breach continues for a period of three (3) days after written
notice thereof to the Borrower from the Holder or after five (5) days after the
Borrower should have been aware of the breach.
 
3.4           Breach of Representations and Warranties. Any representation or
warranty of the Borrower made herein or in any agreement, statement or
certificate give n in writing pursuant hereto or in connection herewith, shall
be false or misleading in any material respect when made and the breach of which
has (or with the passage chime will have) a material adverse effect on the
rights of the Holder with respect to this Note.
 
3.5           Receiver or Trustee. The Borrower or any subsidiary of the
Borrower shall make an assignment for the benefit of creditors, or apply for or
consent to the appointment of a receiver or trustee for it or for a substantial
part of its property or business, or such a receiver or trustee shall otherwise
be appointed.
 
3.6           Judgments. Any money judgment. writ or similar  process shall be
entered or filed against the Borrower or any subsidiary of the Borrower or any
of its property or other assets for more than $100,000, and shall remain
unvacated, unbonded or unstayed for a period of ten (10) days unless otherwise
consented to by the Holder, which consent will not be unreasonably withheld.
 
3.7           Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings , voluntary or involuntary , for relief under
any bankruptcy law or any law for the relief of debtors shall be instituted by
or against the Borrower or any subsidiary of the Borrower.
 
3.8           Delisting of Common Stock. The Borrower shall fail to maintain the
listing or quotation of the Common Stock on the Trading Market or an equivalent
replacement exchange, the Nasdaq Global Market, the Nasdaq Capital Market, the
New York Stock Exchange, or the NYSE American.
 
3.9           Failure to Comply with the Exchange Act. The  Borrower shall fail
to comply with the reporting requirements of the Exchange Act (including but not
limited to becoming delinquent in its filings), and/or the Borrower shall cease
to be subject to the reporting requirements of the Exchange Act.
 
3.10         Liquidation.  Any dissolution,  liquidation, or winding up of
Borrower or any substantial portion of its business.
10

--------------------------------------------------------------------------------

 
3.11         Cessation of Operations. Any cessation of operations by Borrower or
Borrower admits it is otherwise generally unable to pay its debts as such debts
become due, provided, however. that any disclosure of the Borrower' s ability to
continue as a "going concern" shall not be an admission that the Borrower cannot
pay its debts as they become due.
 
3.12         Financial Statement Restatement. The Borrower replaces its auditor,
or any restatement of any financial statements filed by the Borrower with the
SEC for any date or period from two years prior to the Issue Date of this Note
and until this Note is no longer outstanding, if the result of such restatement
would, by comparison to the unrestated financial statement, have constituted a
material adverse effect on the Borrower or the rights of the Holder with respect
to this Note.
 
3.13         [Intentionally Omitted].
 
3.14         Replacement of Transfer Agent.  In the event that the Borrower
replaces its transfer agent, and the Borrower fails to provide prior to the
effective date of such replacement, a fully executed Irrevocable Transfer Agent
Instructions (including but not limited to the provision to irrevocably reserve
shares of Common Stock in the Reserved Amount) signed by the successor transfer
agent to Borrower and the Borrower that reserves the greater of the (i) total
amount of shares previously held in reserve for the Note with the Borrower's
immediately preceding transfer agent and (ii) Reserved Amount
 
3.15         Cross-Default. Notwithstanding anything to the contrary contained
in this Note or the other related or companion documents, a material breach or
default by the Borrower of any covenant or other term or condition contained in
any of the other financial instrument, including but not limited to all
convertible promissory notes, currently issued, or hereafter issued, by the
Borrower, to the Holder or any 3rd party (the ·'Other Agreements" ), shall, at
the option of the Holder, be considered a default under this Note.  in which
event the Holder shall be entitled to apply all rights and remedies of the
Holder under the terms of this Note by reason of a default under said Other
Agreement or hereunder.
 
3.16         Inside Information. Any attempt by the Borrower or its officers,
directors, and/or affiliates to transmit, convey, disc lose , or any actual
transmittal, conveyance, or disclosure by the Borrower or its officers,
directors, and/or affiliates of. material non-public information concerning the
Borrower, to the Holder or its successors and assigns, which is not immediately
cured by Borrower' s filing of a Form 8-K pursuant to Regulation  FD on that
same date.
 
3.17         No bid. At any time while this Note is outstanding,  the lowest
Trading Price on the Trading Market or other applicable principal trading market
for the Common Stock is equal to or less than $0.0001.
 
3.18         Prohibition on Debt and Variable Securities. So long as the
11

--------------------------------------------------------------------------------



Note is outstanding, the Borrower shall not, without written consent of the
Holder (provided, however, that written consent of the Holder shall be deemed
given if the Borrower provides notice of the transaction ten (10) calendar days
prior to the consummation of the transaction and the Holder  has  not objected
in writing during the eight (8) calendar days immediately subsequent to the date
that notice is given by Borrower to Holder), issue any Variable Security (as
defined herein), unless (i) the Borrower is permitted to pay off the Note in
cash at the time of the issuance of the respective Variable Security  and (ii)
the Borrower pays off the Note, pursuant to the terms of the Note, in cash at
the time of the issuance of the respective Variable Security. A Variable
Security shall mean any security issued by the Borrower that (i) has or may have
conversion rights of any kind, contingent, conditional or otherwise in which
the  number of shares that may be issued pursuant to such conversion right
varies with the market price of the common stock; (ii) is or may become
convertible into common stock (including without limitation convertible debt,
warrants or convertible preferred stock), with a conversion or exercise price
that varies with the market price of the common stock, even if such security
only becomes convertible or exercisable following an event of default, the
passage of time, or  another  trigger event or condition; or (iii) was issued or
may be issued in the future in exchange for or  in connection with any contract,
security, or instrument, whether convertible or not, where  the number of shares
of common stock issued or to be issued is based  upon or  related in any way to
the market price of the common stock, including, but not limited to, common
stock issued in connection with a Section 3(a)(9) exchange, a Section 3(a)( I 0)
settlement, or any other similar settlement or exchange.


3.19         Failure to Repay Upon Qualified Offering. The Borrower fails to
repay the Note, in its entirety, pursuant to the terms of the Note, with funds
received from its next completed offering of $1,000,000.00 or more (consummated
on or after the Issue Date).


UPON THE OCCURRENCE OF ANY  EVENT OF DEFAULT SPECIFIED IN SECTION 3.2, THE NOTE
SHALL BECOME IMMEDIATELY DUE AND PAYABLE AND THE BORROWER SHALL PAY TO THE
HOLDER, IN FULL SATISFACTION OF ITS OBLIGATIONS HEREUNDER, AN AMOUNT EQUAL TO:
(Y) THE DEFAULT SUM (AS DEFINED HERE IN); MULTIPLIED  BY (Z)  TWO (2). Upon the
occurrence of any Event of Default specified in Sections 3.1, 3.3, 3.4, 3.5.
3.6. 3.7, 3.8, 3.9, 3.10, 3.11, 3.12 , 3. 13 , 3.14, 3.15 , 3. 16, 3.17 , 3. 18
, and/or 3.19, the Note shall become immediately due and payable and the
Borrower shall pay to the Holder, in full satisfaction of its obligations
hereunder, an amount equal to 140% (plus an additional 5% per each additional
Event of Default that occurs hereunder) multiplied by the then outstanding
entire balance of the Note (including principal and accrued and unpaid interest)
plus Default Interest, if any, any amounts owed to the Holder pursuant to
Sections 1.3(g) hereof (collectively, in the aggregate of all of the above, the
"Default Amount"), and all other amounts payable hereunder shall immediately
become due and payable, all without demand, presentment or notice, all of which
hereby are expressly waived, together with all costs, including, without
limitation, legal fees and expenses, of collection, and the Holder shall be
entitled to exercise all other rights and remedies available at law or in
equity. Each time an Event of Default occurs while this Note is outstanding, an
additional discount of five percent (5%) discount shall be factored into the
Conversion Price.
12

--------------------------------------------------------------------------------



The Holder shall have the right at any time, to require the Borrower, to
immediately issue, in lieu of the Default Amount, the number of shares of Common
Stock of the Borrower equal to the Default Amount divided by the Conversion
Price then in effect, subject to issuance in tranches due to the beneficial
ownership limitations contained in this Note.
 
ARTICLE IV. MISCELLANEOUS


4.1           Failure or Indulgence Not Waiver. o failure or delay on the part
of the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privileges. All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.
 
4.2           Notices. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified , return receipt requested ,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, facsimile, or
electronic mail addressed as set forth below or to such other address as such
party shall have specified most recently by written notice. Any notice or other
communication required or permitted to be given hereunder shall be deemed
effective (a) upon hand delivery, upon electronic mail delivery, or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be:
 
If to the Borrower, to:
 
ABCO ENERGY, INC.
2100 North Wilmot
Tucson, AZ 85772
e-mail: info@abcoenergy.com
 
If to the Holder:
 
L2 CAPITAL, LLC
8900 State Line Rd., Suite 410
Leawood, KS 66206
e-mail: accounting@ltwocapital.com
13

--------------------------------------------------------------------------------

 
4.3           Amendments. This Note and any provision hereof may only be amended
by an instrument in writing signed by the Borrower and the Holder. The term
"Note" and all reference thereto, as used throughout this instrument, shall mean
this instrument as originally executed, or if later amended or supplemented,
then as so amended or supplemented.
 
4.4           Assignability. This Note shall be binding upon the Borrower and
its successors and assigns, and shall inure to be the benefit of the Holder and
its successors and assigns. Notwithstanding anything to the contrary herein, the
rights, interests or obligations of the Borrower hereunder may not be assigned,
by operation of law or otherwise, in whole or in part, by the Borrower without
the prior signed written consent of the Holder, which consent may be withheld at
the sole discretion of the Holder (any such assignment or transfer shall be null
and void if the Borrower does not obtain the prior signed written consent of the
Holder). This Note or any of the severable rights and obligations inuring to the
benefit of or to be performed by Holder hereunder may be assigned by Holder to a
third party, in whole or in part, without the need to obtain the Company ' s
consent thereto. Each transferee of this Note must be an “accredited investor''
(as defined in Rule 501(a) of the 1933 Act). Notwithstanding anything in this
Note to the contrary, this Note may be pledged as collateral in connection with
a bona fide margin account or other lending arrangement.
 
4.5           Cost of Collection.  If default is made in the payment of this
Note, the Borrower shall pay the Holder hereof costs of collection, including
reasonable attorneys' fees.
 
4.6           Governing Law. This Note shall be  governed  by  and construed in
accordance with the laws of the State of Kansas without regard to principles of
conflicts of laws. Any action brought by either party against the other
concerning the transactions contemplated by this Note shall be brought only in
the state and/o r federal courts of Johnson County, Kansas. The parties to this
Note hereby irrevocably waive any objection to jurisdiction and venue of any
action instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens. The Borrower and
Holder waive trial by jury.  In the event that any provision of this Note or any
other agreement delivered in connection herewith is invalid or unenforceable
under any applicable statute or rule of la w, then such provision shall be
deemed inoperative to the extent that it may conflict therewith and shall be
deemed modified to conform with such statute or rule of law. Any such provision
which may prove invalid or unenforceable under any law shall not affect the
validity or enforceability of any other provision of any agreement. Each party
hereby irrevocably waives personal service of process and consents to process
being served in any suit. action or proceeding in connection with this Note or
any other Transaction Document by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Note and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law.
 
4.7           Certain Amounts. Whenever pursuant to this Note the
14

--------------------------------------------------------------------------------



Borrower is required to pay an amount in excess of the outstanding principal
amount (or the portion thereof required to be paid at that time) plus accrued
and unpaid interest plus Default Interest on such interest, the Borrower and the
Holder agree that the actual damages to  the Holder from the receipt of cash
payment on this Note may be difficult to determine and the  amount to be so paid
by the Borrower represents stipulated damages and not a penalty and is intended
to compensate the Holder in part for loss of the opportunity to convert this
Note and to earn a return from the sale of shares of Common Stock acquired  upon
conversion of this Note at a price in excess of the price paid for such shares
pursuant to this Note. The Borrower and the Holder hereby agree that such amount
of stipulated damages is not plainly disproportionate to the possible loss to
the Holder from the receipt of a cash payment without the opportunity to convert
this Note into shares of Common Stock.
 
4.8           Remedies. The Borrower acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Holder, by vitiating
the intent and purpose of the transaction contemplated hereby. Accordingly, the
Borrower acknowledges that the remedy at law for a breach of its obligations
under this Note will be inadequate and agrees, in the event of a breach or
threatened breach by the Borrower of the provisions of this Note, that the
Holder shall be entitled , in addition to all other available remedies at law or
in equity, and in addition to the penalties assessable he rein, to an injunction
or injunctions restraining, preventing or curing any breach of this Note and to
enforce specifically the terms and provisions thereof, without the necessity of
showing economic loss and without any bond or other security being required.
 
4.9           Section 3(a)(10) Transactions.  If at any time while this Note is
outstanding, the Borrower enters into a transaction structured in accordance
with, based upon, or related or pursuant to, in whole or in part, Section
3(a)(10) of the Securities Act (a "3(a)(10) Transaction"), then a liquidated
damages charge of 100% of the outstanding principal  balance of this Note at
that time, will be assessed and will become immediately due and payable to the
Holder, either in the form of cash payment. an addition to the balance of the
Note, or a combination of both forms of payment, as determined by the Holder.
 
4.10         [Intentionally Omitted].
 
4.11         Restrict ion on Section 3(a)(9) Transactions. So long as this Note
is outstanding, the Borrower shall not enter into any 3(a)(9) Transact ion with
any party other than the Holder, without prior written consent of the Holder. In
the event that the Borrower does enter into, or makes any issuance of Common
Stock related to a 3(a)(9) Transaction while this Note is outstanding, a
liquidated damages charge of 25% of the outstanding  principal balance of this
Note, but not less than $15,000, will be assessed and will become  immediately
due and payable to the Holder at its election in the form of cash payment or
addition to the balance of this Note.
 
4.12         [Intentionally Omitted].
 
4.13         Terms of Future Financings.  So long as this Note is
 


15

--------------------------------------------------------------------------------

outstanding, upon any issuance by the Borrower or any of its subsidiaries of any
security with any term more favorable to the holder of such security or with a
term in favor of the holder of such security that was not similarly provided to
the Holder in this Note, then the Borrower shall notify the Holder of such
additional or more favorable term and such term, at Holder's option, shall
become a part of the transaction documents with the Holder.  The types of terms
contained in another security that may be more favorable to the holder of such
security include, but are not limited to, terms addressing conversion discounts,
prepayment rate, conversion look back periods, interest rates, original issue
discounts, stock sale price, private placement price  per share, and warrant
coverage.
 
4.14         Usury. If it shall be found that any interest or other amount
deemed interest due hereunder violates the applicable law governing usury, the
applicable rate of interest due hereunder shall automatically be lowered to
equal the maximum rate of interest permitted under applicable law. The Borrower
covenants (to the extent that  it may lawfully do so) that it shall not at any
time insist upon, plead, or in any manner whatsoever claim or take the benefit
or advantage of, any stay, extension or usury law or other law which would
prohibit or forgive the Borrower from paying all or any portion of the principal
of or interest on this Note as contemplated here in, wherever enacted, now or at
any time hereafter in force, or which may affect the covenants or the
performance of this Note, and the Borrower (to the extent it may lawfully do so)
hereby expressly waives all benefits or advantage of any such law, and covenants
that it will not, by resort to any such law , hinder , delay or impede the
execution of any power herein granted to the Holder, but will suffer and permit
the execution of every such as though no such law has been enacted.
 
4.15         Right of First Refusal. If at any time after the Issue Date and
until the Note is satisfied in full, the Borrower has a bona fide offer of
capital or financing from any 3rd party, that the Borrower intends to act upon,
then the Borrower must first offer such opportunity to the Holder to provide
such capital or financing to the Borrower on the same or similar terms as each
respective 3rd party' s terms, and the Holder may in its sole discretion
determine whether the Holder will provide all or a portion of such capital or
financing. Except as otherwise provided in this Note, should the Holder be
unwilling or unable to provide such capital or financing to the Borrower within
7 trading days from Holder's receipt of written notice of the offer (the ·'Offer
Notice" ) from the Borrower, then the Borrower may obtain such capital or
financing from that respective 3rd  party upon the exact same terms and
conditions offered by the Borrower to the Holder, which transaction must be
completed within 21 days after the date of the Offer Notice. Borrower shall,
within two (2) business days of the respective closing, utilize 25% of all
proceeds received by Borrower by each respective yet party that provides capital
or financing to the Borrower, to repay this Note. If the Borrower does not
receive the capital or financing from the respective 3rd  party within 21 days
after the date of the respective Offer Notice, then the Borrower must again
offer the capital or financing opportunity to the Holder as described above, and
the process detailed above shall be repeated. The Offer Notice must be sent via
electronic mail to accounting@ltwocapital.com.




[signature page to follow]
16

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by
its duly authorized officer this June 7, 2018.




ABCO ENERGY, INC.




By:                                               
Name: Charles O' Dowd 
Title: Chief Executive Officer
 
 
17

--------------------------------------------------------------------------------



EXHIBIT A - NOTICE OF CONVERSION
 
The undersigned hereby elects to convert $                     principal amount
of the Note (defined be low ) into that number of shares of Common Stock to be
issued pursuant to the conversion of the Note ("Common Stock") as set forth
below, of ABCO ENERGY, INC., a Nevada corporation (the "Borrower") according to
the conditions of the replacement convertible promissory note of the Borrower
dated as of May 7, 2018 (the “Note"), as of the date written below.  No fee will
be charged to the Holder for any conversion, except for transfer taxes, if any.
 
Box Checked as to applicable instruction s:


☐         The Borrower shall electronically transmit the Common Stock issuable
pursuant to this Notice of Conversion to the account of the  undersigned or its
nominee with OTC through its Deposit Withdrawal Agent Commission system ('' DWAC
Transfer").


Name of OTC Prime Broker:
Account Number:


☐          The  undersigned  here by  requests  that  the  Borrower  issue a
certificate or certificates for the number of shares of Common Stock set forth
below (which numbers are based on the Holder' s calculation attached hereto) in
the name(s) specified immediately below or, if additional space is necessary, on
an attachment hereto:


L2 CAPITAL, LLC
8900 State Line Rd., Suite 410
Leawood, KS 66206
e-mail: accounting@ltwocapital.com


Date of Conversion:                                                 
                                
Applicable Conversion Price:                                   
 $                           
Number of Shares of Common Stock to be Issued
Pursuant to Conversion of the Notes:         
                                          
Amount of Principal Balance Due remaining
Under the Note after this conversion:          
                                     


L2 CAPITAL, LLC


By:                                                                  
Name:                                                             
Title:                                                               
Date:                                                               
 
 
 
 
 
 
18